
	
		I
		112th CONGRESS
		2d Session
		H. R. 6464
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Heck introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to accept
		  certain documents as proof of service in determining the eligibility of an
		  individual to receive amounts from the Filipino Veterans Equity Compensation
		  Fund, and for other purposes.
	
	
		1.Proof of eligibility for
			 Filipino Veterans Equity Compensation Fund
			(a)ProofSection 1002 of the American Recovery and
			 Reinvestment Act of 2009 (division A of Public Law 111–5; 38 U.S.C. 107 note)
			 is amended by adding at the end the following new subsections:
				
					(m)Proof of
				service
						(1)In
				generalThe Secretary shall accept as proof of the service
				described in subsection (d) or (n)—
							(A)the name of the eligible person included on
				the Approved Revised Reconstructed Guerilla Roster (commonly known as the
				Missouri List);
							(B)documents included in the claims folder of
				the eligible person that prove such service, including an affidavit from the
				government of the Philippines certifying such service (AGO Form 23); or
							(C)any other documents that are issued or
				accepted by the government of the Philippines as proof of such service.
							(2)Source of
				documentsThe Secretary may not reject a document under paragraph
				(1) solely because the document is issued by the government of the
				Philippines.
						(3)Government of
				the PhilippinesIn this
				subsection, the term government of the Philippines includes the
				Commonwealth of the Philippines, the Commonwealth Army of the Philippines, and
				the Republic of the Philippines.
						(n)Civilian
				guerilla forcesService as a civilian guerilla in the Philippines
				during the period described in paragraph (1) of subsection (d) shall be treated
				as service described under such subsection for purposes of a person being
				eligible for benefits under this section.
					(o)CooperationThe
				Secretary of the Army shall cooperate with the Secretary of Veterans Affairs in
				carrying out this
				section.
					.
			(b)Extended
			 application periodSection
			 1002(c) of the American Recovery and Reinvestment Act of 2009 (division A of
			 Public Law 111–5; 38 U.S.C. 107 note) is amended by adding at the end the
			 following new paragraph:
				
					(3)Extended
				application periodNotwithstanding paragraph (1), the
				Secretary may make a payment from the compensation fund to an eligible person
				who, during the 180-day period beginning on the date of the enactment of this
				section, submits to the Secretary—
						(A)a claim for
				benefits under this section; or
						(B)with respect to a
				person who filed a claim for benefits under this section during the period
				described in paragraph (1), a new claim or an appeal to such previously filed
				claim.
						.
			
